1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      UNITED STATES OF AMERICA,
7
                           Plaintiff,
8                                                         2:17-cr-00198-KJD-VCF
      vs.                                                 ORDER
9     JASON SUAREZ,
10                         Defendant.

11

12          Before the court is the Motion to Compel United States Marshal to Transport Defendant to an
13   Ophthalmologist (ECF No. 43).
14          Accordingly,
15          IT IS HEREBY ORDERED that a hearing on the Motion to Compel United States Marshal to
16   Transport Defendant to an Ophthalmologist (ECF No. 43) is scheduled for 1:00 PM, November 26, 2018,
17   in Courtroom 3D.
18          The U.S. Marshal is directed to transport Mr. Suarez to and from the hearing.
19          An appropriate representative from the U.S. Marshal service must attend the hearing.
20

21          DATED this 20th day of November, 2018.
                                                                _________________________
22
                                                                CAM FERENBACH
23
                                                                UNITED STATES MAGISTRATE JUDGE

24

25
